DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
Claims 1-6 and 8-15 remain(s) pending in the application.  Applicant's amendments to the Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 08/19/2021, hereinafter FOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 13 under Terry; William M. US 3572032 A, hereinafter Terry, in view of PHIELIPEIT-SPIESS; Volker et al. US 20190085651 A1, hereinafter Phielipeit, have been fully 
In response to applicant’s argument with respect to claims 1 and 13 regarding the modified device of Terry/Phielipeit failing to disclose “the electrohydraulic system is configured such that electrical energy for the rotary drive unit is independent of energy consumption of the hydraulic machine and other components in the container”, the examiner respectfully disagrees.  
The applicant argued (“1.” Remarks pages 11-12) that the combination is improper as Terry teaches away from the modification.  Specifically, the applicant argued that Col 1 Ln 71 - Col 2 Ln 2 states that it is the advantage of having all the components within the container as doing so enables a single cable to be connected to the container, and that by the modification via Phielipeit would cause for additional connections/cables to be present.  In response, the examiner has interpreted the cited portion of Terry, “Because the valve operator of the invention has its hydraulic oil reservoir and all other components within the housing, the necessity for extending hydraulic lines from a surface control point to the valve operator is eliminated. External control is provided by a relatively trouble-free insulated electric a cable. A single electric cable containing a number of conductors can be used where a cluster of valves must be controlled” as the advantage of having all the components within the container eliminates the need for extending hydraulic lines from the surface.  To paraphrase, the advantage of ‘all components within container’ as stated by Terry is the elimination of running hydraulic lines from a surface controller and NOT the enabling of a single electrical cable.  The presence of the electrical cable is due to some form of control still being necessary.  Because the modification of Phielipeit does not require the does not teach away from the modification.  
The applicant further argued (“2.” Remarks pages 12-14) that the modification fails to provide the claimed limitation: “electrical energy for the rotary drive unit is independent of energy consumption of components in the container”.  The applicant further argued that the ‘another electrical connection (59)’ does not mean that the rotary drive unit is independent of energy consumption of components in the container.  In response, Phielipeit discloses in [0020] that the rotary drive unit (RDU, 20/62) may have “Electrical power may be supplied to electrical actuator 20 via a suitable electrical control line or control lines 36. The control lines 36 may be connected to a power source 38 positioned at a subsea location, surface location, or other suitable location”.  Stated another way, power for the RDU (20) may be derived from within the container, or independently of the container location such as a surface location or other suitable location.  Furthermore, [0023] states that ‘another electrical connection’ (59) is provided on the RDU (20) in the event that the electrical connections (56) connected to the container fail, thereby necessitating independent power.  [0040] further states “The electrical power … may be provided from … other sources disposed at suitable locations”, explicitly defining independent power.
The applicant further argued (“3.” Remarks pages 14-15) that the modification by Phielipeit is unreasonable as control of the rotary drive unit (43) of Terry is controlled via a pressure switch (49) located within the container.  In response, it is accurate that the ‘on/off’ control of the rotary drive unit (43) of Terry is controlled via a pressure switch (49) whereby when the pressure output from the hydraulic machine (51, pump) drops 

Claim interpretation
Claim 1 Ln 15-17 and claim 13 Ln 21-23 states “the electrohydraulic system is configured such that electrical energy for the rotary drive unit is independent of energy consumption of other components in the container”.  Previous limitations only explicitly place the ‘hydraulic machine’ within the container (which the specification describes as a hydraulic pump, which do not consume electrical energy anyways).   There is no defined relationship between the ‘other components in the container’ and any claimed ‘component’ besides the hydraulic machine.  The term ‘other components in the container’ is not limited to hydraulic machine.  Therefore, the term ‘other components in the container’ may or may not be the claimed valves or some other open ended component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terry; William M. US 3572032 A, hereinafter Terry, in view of PHIELIPEIT-SPIESS; Volker et al. US 20190085651 A1, hereinafter Phielipeit.  Terry and Phielipeit are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (operating subsea electric actuators)).  MPEP2141.01(a) I.
Regarding claim 1, Terry discloses (Fig. 1 ) an electrohydraulic system for use under water (Abstract),  comprising:
a container (11) having an internal space (depicted space within (11)): and an electrohydraulic actuator comprising:
a hydraulic cylinder (23)) or hydraulic motor; 
a hydraulic machine (51) arranged in an the internal space (40) of the container; the hydraulic machine configured to adjust at least the hydraulic cylinder or hydraulic motor (Col 3 Ln 72-75) and 
a rotary drive unit (43) mechanically coupled to the hydraulic machine for a common rotary movement and the rotary drive unit configured to adjust at least the 
wherein the system further comprises other components (49, 67) in the container; and
at least one non-return valve (61) or at least one hydraulic shut-off is arranged such that the a position of the hydraulic cylinder remains unaltered when the rotary drive unit is decoupled (Col 3 Ln 42-44).
Terry fails to explicitly state that the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic machine and decouple from the hydraulic machine and electrical energy for the rotary drive unit is independent of energy consumption of other components in the container.
Phielipeit discloses (Fig. 1-4) a rotary drive unit (20) mechanically coupled to the hydraulic machine (34, via 28/35, [0019] states “The driven component 34 may comprise a valve, e.g. a choke valve, ball valve, or gate valve, or another driven component selectively moved via electrical actuator 20” which the examiner has interpreted as a rotary driven pump) for a common rotary movement, wherein the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic machine and decouple from the hydraulic machine [0019]; and
the electrohydraulic system is configured such that electrical energy for the rotary drive unit (20) is independent of energy consumption of other components (40) in the container ([0020] that the rotary drive unit (RDU, 20/62) may have “Electrical power may be supplied to electrical actuator 20 via a suitable electrical control line or control lines 36. The control lines 36 may be connected to a power source 38 positioned at a subsea location, surface location, or other suitable location”; Stated another way, power for the independently of the container such as a surface location or other suitable location; Furthermore, [0023] states that another electrical connection (59) is provided on the RDU (20) in the event that the electrical connections (56) connected to the container fail, thereby necessitating independent power; Furthermore, [0023] states that the connections (56) may be for ‘control signals and data communication signals’).
Phielipeit further discloses [0002] that replacement of a subsea actuator is time-consuming and problematic, and [0003] provides a device/method that enables a simple replacement/installation.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Terry, by providing the rotary drive unit and couple/decouple interface, as taught by Phielipeit, for the purpose of simplifying the replacement of an subsea actuator.
Regarding claim 2, Terry discloses (Fig. 1) the rotary drive unit (43) is configured to adjust the hydraulic cylinder (23, Col 3 Ln 72-75).
Regarding claim 3, Terry discloses (Fig. 1) the hydraulic cylinder (43) is a differential cylinder or a synchronizing cylinder (depicted as at least a differential cylinder).
Regarding claim 4, Terry discloses (Fig. 1) the hydraulic cylinder (23) includes a displaceable piston (35) configured to adjust a process valve (Abstract, via stem/rod (17)).
Regarding claim 5,
Regarding claim 6, Terry discloses (Fig. 1) at least one solenoid valve (67) is arranged in such that the second cylinder chamber (21) of the hydraulic cylinder (45) is hydraulically balanced in the event of an electrical power failure (Col 3 Ln 51-54).
Regarding claim 8, Terry discloses (Fig. 1) at least one pressure limiting valve (63) arranged and configured such that the maximum hydraulic system pressure is configured to be effectively limited (Col 3 Ln 44-45).
Regarding claim 9, Terry discloses (Fig. 1) the hydraulic machine (51) is configured as a hydrostatic gear or a hydraulic pump (Col 3 Ln 36-37).
Regarding claim 10, Terry discloses (Fig. 1) the rotary drive unit (43) comprises an electric motor (Col 3 Ln 36).
Phielipeit disclose (Fig. 1-4) the rotary drive unit (20) comprises an electric motor [0011].
Regarding claim 11, Phielipeit disclose (Fig. 1-4) a remote-controlled underwater vehicle (32) comprises the rotary drive unit (20, [0018])
Regarding claim 12, Phielipeit disclose (Fig. 1-4) further comprising a coupling unit (28/35) arranged between the rotary drive unit (20) and the hydraulic machine (34).
Regarding claim 15, Phielipeit disclose (Fig. 1-4) wherein the coupling unit (28/35) includes a connecting clutch (depicted in Fig. 4, as disclosed in [0025-0027, 0034], the coupling unit enables the selective engagement of one shaft (68) to another (35) thereby performing the function of a clutch).

Regarding claim 13, Terry discloses (Fig. 1 ) a device configured to be operated under water and to control a deliverable volume flow of a gaseous or liquid medium 
a process valve (disclosed in the Abstract, not depicted) having a process valve housing and a process valve gate (fundamentally, process valves are comprised of a housing and a ‘gate’ or element whereby fluid passage is controlled) configured to control the volume flow:
an electrohydraulic system comprising:
a container (11) having an internal space (depicted space within (11)); 
an electrohydraulic actuator comprising:
a hydraulic cylinder (23) associated with the process valve housing (via stem (17)) the hydraulic cylinder configured to  move with the process valve gate (Col 1 Ln 58-63); and
a hydraulic machine (51) arranged in the internal space, the hydraulic machine configured to adjust at least the hydraulic cylinder (Col 3 Ln 72-75); and
a rotary drive unit (43), which drives a hydraulic machine (51) configured to adjust the hydraulic cylinder (Col 3 Ln 72-75);
wherein the system further comprises other components (49, 67) in the container; and
at least one non-return valve (61) or at least one hydraulic shut-off is arranged such that the a position of the hydraulic cylinder remains unaltered when the rotary drive unit is decoupled (Col 3 Ln 42-44)
Terry fails to explicitly state that the rotary drive unit is arranged on a remote controlled underwater vehicle outside the container, the rotary drive unit configured to couple to and decouple from the hydraulic machine such that, when coupled thereto, 
Phielipeit discloses (Fig. 1-4) a rotary drive unit (20) mechanically coupled to the hydraulic machine (34, via 28/35, [0019] states “The driven component 34 may comprise a valve, e.g. a choke valve, ball valve, or gate valve, or another driven component selectively moved via electrical actuator 20” which the examiner has interpreted as a rotary driven pump) for a common rotary movement, wherein the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic machine and decouple from the hydraulic machine [0019], and a remote-controlled underwater vehicle (32) comprises the rotary drive unit (20, [0018]), wherein the rotary drive unit configured to couple to and decouple from the hydraulic machine such that, when coupled thereto, the rotary drive unit drives the hydraulic machine (34, [0019, 0025-0027]), and
the electrohydraulic system is configured such that electrical energy for the rotary drive unit (20) is independent of energy consumption of other components (40) in the container ([0020] that the rotary drive unit (RDU, 20/62) may have “Electrical power may be supplied to electrical actuator 20 via a suitable electrical control line or control lines 36. The control lines 36 may be connected to a power source 38 positioned at a subsea location, surface location, or other suitable location”; Stated another way, power for the RDU (20) may be derived from within the container, or independently of the container such as a surface location or other suitable location; Furthermore, [0023] states that another electrical connection (59) is provided on the RDU (20) in the event that the electrical connections (56) connected to the container fail, thereby necessitating independent power; Furthermore, [0023] states that the connections (56) may be for ‘control signals and data communication signals’).
Phielipeit further discloses [0002] that replacement of a subsea actuator is time-consuming and problematic, and [0003] provides a device/method that enables a simple replacement/installation.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Terry, by providing the rotary drive unit and couple/decouple interface, as taught by Phielipeit, for the purpose of simplifying the replacement of an subsea actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW WIBLIN/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745